MEMORANDUM ***
The Los Angeles Sheriffs Department, “when functioning as the administrator of the local jail, is a County actor, and ... the County may therefore be subject to liability under 42 U.S.C. § 1983.” Streit v. County of Los Angeles, 236 F.3d 552, 565 (9th Cir.2001). Guarding and transporting inmates within a county jail falls within “the oversight and management of the local jail,” and “the Sheriff acts for the County in this management function.” Id. at 561. The County of Los Angeles therefore may not invoke Eleventh Amendment immunity against Davis’s claim that the employees of the Los Angeles Sheriffs Department violated her civil rights during an internal jail transfer.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.